          Case 1:20-cv-05150-LJL Document 62 Filed 12/10/20 Page 1 of 5

                                                                          ARE Revision 8-24-2020


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 3 BEES & ME INC.,

                                Plaintiff,

                -against-

 BESPORTBLE, BRITENWAY, BYONEBYE,
 CLISPEED, CYFIE, DEERBB, FUNPA,
 GLOSSRISE, HELY CANCY, HOUSE UR                         Civil Action No. 20-CV-5150 (LJL)
 HOME, LES YEU, LIBOBO TOYS, LIOOBO,
 LITTOLO, MARPPY, MARXIAO SHOP,
 NEPDOME, PANZISUN, RAINTOAD,
 ROOCHL, SEISSO, SQSYQZ, STONISHI,
 TOYANDONA, WAKAUTO, WE&ZHE,
 XISHEEP, AND 58BH,

                                Defendants.


       [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION

       WHEREAS, on July 6, 2020, Plaintiff 3 BEES & ME INC. (“3-Bees”), initiated the instant

action against Defendant Littolo a/k/a 10661783 Canada Inc. (“Littolo”) for patent infringement

under federal patent laws, 35 U.S.C. § 1, et seq. (“Lawsuit”);

       WHEREAS, upon Plaintiff’s application, this Court entered a Temporary Restraining

Order (“TRO”) on July 10, 2020;

       WHEREAS, upon Plaintiff’s application, Plaintiffs have had restraints imposed against

Littolo (and other parties who were in active concert or participation with Littolo who received

notice of the proposed order, including Amazon.com) from promoting, marketing, advertising,

distributing, offering to sell, and selling in the United States the Accused Products.

       WHEREAS, 3-Bees and Littolo have agreed in a separate Settlement Agreement of the

matters at issue between them and to entry of this Consent Judgment and Permanent Injunction;

its is hereby ORDERED, ADJUDGED, AND DECREED THAT:

                                                 1
            Case 1:20-cv-05150-LJL Document 62 Filed 12/10/20 Page 2 of 5

                                                                          ARE Revision 8-24-2020


       1.      This Court has personal jurisdiction over Littolo concerning this Lawsuit under

Civil Practice Law and Rules Section 302 (a)(1) because Littolo operates Internet Storefronts,

including on Amazon.com, through which customers in New York State can, and have purchased

the accused products.

       2.      Plaintiff is the owner by assignment of U.S. Patent No. 884,087 S, entitled “Bathtub

Toy Fastener” (“the ’087 Patent”), which was issued by the United States Patent and Trademark

Office on May 12, 2020.

       3.      The ’087 Patent is valid and enforceable.

       4.      Littolo has been manufacturing, importing, marketing, distributing, selling and

offering for sale in the United States certain bathtub basketball toys which allegedly infringe the

’087 Patent, the products which are depicted in Exhibit 1.

       5.      The TRO entered in this case, and the commands and orders set forth therein, are

hereby dissolved and replaced by the commands and orders set forth in this Consent Judgment.

       6.      Littolo, its officers, directors, agents, servants, employees, attorneys, confederates,

and all persons and/or entities acting for, with, by, through, and/or in concert and participation

with them, or any of them, are hereby permanently enjoined from engaging in any of the following

activities, including manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, and selling any of Accused Products, including those

toys identified in Exhibit 1, including but not limited to sales on on Amazon.com and Littolo.com.

       7.      Littolo must disclose this Consent Judgment and Permanent Injunction to all of its

successors and assigns.

       8.      In the event of any breach of the terms set forth in the Parties’ Settlement

Agreement, the party seeking enforcement of the Agreement shall serve a seven (7) day notice of



                                                 2
            Case 1:20-cv-05150-LJL Document 62 Filed 12/10/20 Page 3 of 5

                                                                       ARE Revision 8-24-2020


default on the breaching party prior to seeking enforcement in a newly-commenced action in the

United States District Court for the Southern District of New York, during which time the

breaching party may attempt to cure the breach.

       9.      The parties, by themselves or through their undersigned counsel, hereby consent to

the entry of this Final Judgment on Consent.

       IT IS SO STIPULATED AND CONSENTED.



 Dated: August 25, 2020                     3 BEES & ME, INC.

                                            By:/s/ Oleg A. Mestechkin
                                            Oleg A. Mestechkin
                                            Attorney for Plaintiff
                                            MESTECHKIN LAW GROUP P.C.

 Dated: August 25, 2020                     Littolo a/k/a 10661783 Canada Inc.

                                            By: OMID TAYEBA

                                            Attn: Omid Tayeba
                                            4107-33 Charles Street East
                                            Toronto, ON, M4Y 0A2, Canada




                                                  3
        Case 1:20-cv-05150-LJL Document 62 Filed 12/10/20 Page 4 of 5

                                                             ARE Revision 8-24-2020



             10
SIGNED this ______        December
                   day of ______________, 2020.




                                              ___________________________________
                                              LEWIS J. LIMAN
                                              UNITED STATES DISTRICT JUDGE




                                          4
Case 1:20-cv-05150-LJL Document 62 Filed 12/10/20 Page 5 of 5

                                                ARE Revision 8-24-2020


           EXHIBIT 1 – PRODUCTS
         AMAZON ASIN NO. A1LD20EYE6ZWIS

    Littolo Toys                           Littolo Toys
